NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2181-20

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

VAMBAH SHERIFF, a/k/a
SEKOU M. SHERIFF,

     Defendant-Appellant.
_______________________

                   Submitted September 14, 2022 – Decided September 26, 2022

                   Before Judges Accurso and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Morris County, Indictment No. 11-06-
                   0693.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anthony J. Vecchio, Designated Counsel,
                   on the brief).

                   Robert J. Carroll, Morris County Prosecutor, attorney
                   for respondent (Tiffany M. Russo, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Vambah Sheriff appeals from the November 9, 2020 order

dismissing his petition for post-conviction relief (PCR) as time-barred. He

claims the court erred in applying the bar, and the matter has to be remanded

for an evidentiary hearing because he established a prima facie case of

counsel's ineffectiveness for failing to interview a witness, to secure a

document that would have exonerated him and to present other exculpatory

evidence wrongfully withheld by the State. Because, as Judge Hanna

explained in his meticulously detailed opinion, the petition is unquestionably

time-barred and no fundamental injustice results from enforcing the bar, we

affirm.

      A jury convicted defendant of second-degree eluding, N.J.S.A. 2C:29-2b,

based on the testimony of a Florham Park police officer that defendant sped off

as the officer got out of his patrol car after pulling defendant over on Route 24

for driving with a suspended license. The judge granted the State's motion for

an extended term and sentenced defendant to fourteen years in State prison

subject to the periods of parole ineligibility and supervision required by the No

Early Release Act, N.J.S.A. 2C:43-7.2. We affirmed defendant's conviction and

sentence on direct appeal, State v. Sheriff, No. A-5636-12 (App. Div. Dec. 16,

2014), the Supreme Court denied his petition for certification, State v. Sheriff,


                                                                            A-2181-20
                                        2
222 N.J. 18 (2015), and the United States Supreme Court denied his petition for

certiorari, Sheriff v. New Jersey, 580 U.S. 856 (2016).

      On July 8, 2019, six years after his July 12, 2013 judgment of

conviction, defendant filed a petition for PCR, claiming it was untimely

because he lost notes and critical material necessary to prepare his petition due

to his several moves throughout the prison system. He alleged the State

withheld potentially exculpatory information, including his statement and

report to the police that his license plates were stolen, evidence he contended

established the car police chased was not his, and would provide support for

his claim that his car was inoperable, and he was not driving it on the day of

his arrest.

      Defendant claimed both his trial and appellate counsel were ineffective;

his trial counsel for failing to contact the person who sold him the car to obtain

a statement it wasn't operable, not pursuing a second polygraph examination

that would have resulted in "a favorable plea bargain of 364 days as a

condition of probation," not pursuing plea negotiations, not protecting his right

against double jeopardy by permitting him to be sentenced to an extended term

nor his First Amendment right to free association by the court's consideration

of a comment at sentencing regarding defendant's alleged membership in a


                                                                           A-2181-20
                                        3
racist organization; and his appellate counsel by not pursuing those arguments

on appeal.

      Judge Hanna rejected those claims following oral argument in a twenty-

eight-page written opinion, concluding defendant's petition was time-barred

without excusable neglect pursuant to Rule 3:22-12(a)(1). The judge noted

neither defendant nor his counsel identified the papers defendant claimed not

to have possessed, explained why they were critical or any efforts he made to

get them back. The judge also noted we rejected the same argument — that

prison moves deprived defendant of unidentified papers he needed for his

petition — in another case in which defendant attempted unsuccessfully to

establish excusable neglect for his late filing of a PCR petition. See State v.

Sheriff, No. A-2067-18 (App. Div. Jan. 21, 2020) (slip op. at 5-6).

      Notwithstanding his conclusion that defendant's petition was time-

barred, the judge analyzed each issue defendant raised to determine whether

enforcement of the time-bar would work a fundamental injustice. Judge Hanna

found defendant had failed to establish any deficiencies in the performance of

his trial or appellate counsel and could not show he was prejudiced in any

fashion by their representation.




                                                                           A-2181-20
                                        4
      Specifically, the judge noted counsel had negotiated a plea whereby

defendant would have served only a three-year prison term concurrent to the

four-year term he was already serving, which defendant turned down on the

record. Defendant never named the person who sold him the car or provided

any information supporting his claim the car he was arrested either in or near

was inoperable. The judge also found no merit in defendant's claim the State

withheld evidence, finding defendant was provided with documents

referencing a call from him to police about stolen plates, and that nothing

further existed because defendant never followed up by filing a report of the

alleged theft, despite encouragement from the police to do so.

      Judge Hanna rejected defendant's claim his sentence was illegal or

violative of his constitutional rights, noting we'd affirmed it on defendant's

direct appeal, State v. Sheriff, No. A-5636-12 (slip op. at 6-8), and there was

no reference in the sentencing transcript to the judge having considered

defendant's alleged ties to a racist organization or any other evidence to

support that claim. The judge found defendant had not identified any specific

argument appellate counsel failed to make, or any issue he could have raised

that would have resulted in the reversal of defendant's conviction. See State v.

Arthur, 184 N.J. 307, 319 (2005) (noting defendant's burden to establish a


                                                                             A-2181-20
                                        5
reasonable probability that but for counsel's deficient performance, the

outcome would have been different). The judge also found defendant's claims

were "too vague, conclusory, and speculative" to warrant an evidentiary

hearing. See State v. Marshall, 148 N.J. 89, 158 (1997).

      Defendant appeals, reprising his arguments about the ineffectiveness of

trial and appellate counsel in the following four points:

            POINT ONE

            DEFENDANT WAS DENIED EFFECTIVE
            ASSISTANCE OF COUNSEL BECAUSE OF TRIAL
            COUNSEL'S FAILURE TO CONDUCT AN
            ADEQUATE PRE-TRIAL INVESTIGATION.

            POINT TWO

            DEFENDANT WAS DENIED A FAIR TRIAL
            BECAUSE OF THE STATE'S SUPPRESSION OF
            EXCULPATORY EVIDENCE.

            POINT THREE

            THE PCR COURT ERRED IN NOT GRANTING
            DEFENDANT AN EVIDENTIARY HEARING.

            POINT FOUR

            THE PCR COURT ERRED IN FINDING THAT
            DEFENDANT'S PCR WAS PROCEDURALLY
            BARRED UNDER R. 3:22-12.




                                                                           A-2181-20
                                        6
      Our review of the record convinces us Judge Hanna conscientiously

considered all of defendant's claims and appropriately denied him relief. We

agree defendant failed to demonstrate excusable neglect for his late filing or

that enforcing the time bar would be unjust as defendant failed to establish the

performance of his trial counsel or his appellate counsel was substandard or

that, but for any of the alleged errors, the result would have been different.

See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). We have

nothing to add to the judge's thorough analysis.

      Accordingly, we affirm, substantially for the reasons expressed in Judge

Hanna's opinion of November 9, 2020.

      Affirmed.




                                                                            A-2181-20
                                        7